Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Stanard (U.S. PGPUB 20190156550) is made of record as describing related methods of including shader circuitry to execute a ray intersect instruction for a first SIMD group, including traversing multiple nodes in a spatially organized acceleration data structure, wherein the nodes include nodes that indicate coordinates of bounding regions and nodes that indicate primitive in the graphics scene. Saleh (U.S. Patent No. 10,930,050) is made of record as describing related methods of invoking formation of a second SIMD group, wherein the second SIMD group operates on a second set of rays that only partially overlaps with the first set of rays, wherein the second SIMD group determines whether rays in the second set of rays intersect the one or more primitives, and shading one or more primitive that are indicated as intersected based on results of execution of the second SIMD group. Muthler et al. (U.S. PGPUB 20210390757) is made of record as describing related methods of including multiple node tester circuits. However, none of the cited art teaches or suggests the hybrid ray tracing approach as implied by the second SIMD group including one or more other instructions, in response to reaching a leaf node, i.e., in response to the traversal by the ray intersect reaching a leaf node of the acceleration data structure that indicates one or more primitives, invoke formation of a second SIMD group to be processed by the shader circuitry, wherein the second SIMD group operates on a second set of rays that only partially overlaps with the first set of rays, wherein the second SIMD group includes one or more other instructions to determine whether rays in the second set of rays intersect the one or more primitives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/25/22